DETAILED ACTION
This action is responsive to claims filed 13 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-30 were pending in the previous Office action mailed 14 January 2021.
Claims 5, 7-8, 17-19, 24, 26 and 29-30 have been canceled and claims 1, 6, 9, 11, 20, 22, 25, 27 and 31-32 have been amended.
Claims 1-4, 6, 9-16, 20-23, 25, 27-28 and 31-32 remain pending for examination.
Response to Arguments
Applicant’s arguments, see page 9, line 21 through page 10, line 7 and page 11, line 27 through page 12 line 2 of Applicant's Remarks, filed 13 April 2021, with respect to former claims 5 and 17, which have been alternatively incorporated into the independent claims have been fully considered and are persuasive.  In view of the Examiner’s Amendment provided below to amend the independent claims to actively claim the matter of former claims 5 and 17, the rejection of 14 January 2021 has been withdrawn. 
Applicant’s arguments with respect to the “over-provisioning RS scheme” of claim(s) 1, 11, 22 and 27 have been considered but are moot in view of the Examiner’s Amendment provided below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Harrington (Reg. No. 67,051) on 21 April 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communications, comprising:
identifying, at a base station, at least one scheme supported by the base station for handling puncturing of reference signal (RS) symbols in enhanced mobile broadband (eMBB) traffic by ultra-reliable-low-latency communications (URLLC) traffic, wherein each of the at least one scheme modifies an existing RS pattern configured for the eMBB traffic before puncturing occurs in response to a presence of the URLLC traffic, wherein the at least one scheme includes a block-based scheme in which RS symbols within a slot for the eMBB traffic are spread apart for potential puncturing by the URLLC traffic to occur on data symbols between the RS symbols
performing, at the base station, the at least one scheme in connection with downlink transmissions.  

2.	(Original) The method of claim 1, wherein the RS symbols in the eMBB traffic are associated with one or more of:

a channel state information reference signal (CSIRS), 
a tracking reference signal, or
a general reference signal.

3.	(Original) The method of claim 1, wherein identifying the at least one scheme comprises selecting the at least one scheme from a plurality of schemes supported by the base station based on a pattern of the URLLC traffic.

4.	(Original) The method of claim 3, wherein the at least one scheme is selected in response to a volume of URLLC traffic satisfying a threshold.  

5.	(Canceled).

6.	(Previously Presented) The method of claim 1, wherein the block-based scheme includes no time-domain consecutive RS symbols in the eMBB traffic.   

7.	(Canceled). 

8.	(Canceled). 

9.	(Previously Presented) The method of claim 1, further comprising: 
disabling use of a time-domain orthogonal covered code (TD-OCC) in connection with the eMBB traffic; and
transmitting an indication that the TD-OCC is disabled.  

10.	(Original) The method of claim 1, wherein identifying the at least one scheme comprises identifying one or more of:
a scheme specified for a particular cell,

a scheme specified for a particular RS resource.  

11.	(Currently Amended) A method for wireless communications, comprising:
receiving, at a user equipment (UE), an indication of at least one scheme for handling puncturing of reference signal (RS) symbols in enhanced mobile broadband (eMBB) traffic by ultra-reliable-low-latency communications (URLLC) traffic, wherein each of the at least one scheme modifies an existing RS pattern configured for the eMBB traffic before puncturing occurs in response to a presence of the URLLC traffic, wherein the at least one scheme includes a block-based scheme in which RS symbols within a slot for the eMBB traffic are spread apart for potential puncturing by the URLLC traffic to occur on data symbols between the RS symbols 
performing, at the UE, the at least one scheme in connection with downlink transmissions.  

12.	(Original) The method of claim 11, wherein the RS symbols in the eMBB traffic are associated with one or more of:
a demodulation reference signal (DMRS), 
a channel state information reference signal (CSIRS), 
a tracking reference signal, or
a general reference signal.

13.	(Original) The method of claim 11, wherein the indication identifies the at least one scheme from a plurality of schemes supported by the UE.

14.	(Original) The method of claim 11, wherein a pattern of RS symbols in a slot for the eMBB traffic is changed based at least in part on a pattern of URLLC traffic.

15.	(Original) The method of claim 14, wherein the pattern of RS symbols is changed based on a pre-configured pattern.

16.	(Original) The method of claim 14, wherein performing the at least one scheme comprises: 
buffering the symbols in the slot for the eMBB traffic; and
demodulating data in the slot for the eMBB traffic based on the changed pattern of RS symbols.

17.	(Canceled).

18.	(Canceled). 

19.	(Canceled). 

20.	(Previously Presented) The method of claim 11, further comprising:
receiving an indication to disable time-domain orthogonal covered code (TD-OCC); and
disabling TD-OCC in response to the indication. 

21.	(Original) The method of claim 11, wherein identifying the at least one scheme comprises identifying one or more of:
a scheme specified for a particular cell associated with the UE,
a scheme specified for the UE, or
a scheme specified for a particular RS resource.  

22.	(Currently Amended) An apparatus for wireless communications, comprising:
a memory having stored instructions; and
a processor in communication with the memory;

identify, at a base station, at least one scheme supported by the base station for handling puncturing of reference signal (RS) symbols in enhanced mobile broadband (eMBB) traffic by ultra-reliable-low-latency communications (URLLC) traffic, wherein each of the at least one scheme modifies an existing RS pattern configured for the eMBB traffic before puncturing occurs in response to a presence of the URLLC traffic, wherein the at least one scheme includes a block-based scheme in which RS symbols within a slot for the eMBB traffic are spread apart for potential puncturing by the URLLC traffic to occur on data symbols between the RS symbols
perform, at the base station, the at least one scheme in connection with downlink transmissions.

23.	(Original) The apparatus of claim 22, wherein the processor is configured to select the at least one scheme from a plurality of schemes supported by the base station based on a pattern of the URLLC traffic.

24.	(Canceled).

25.	(Previously Presented) The apparatus of claim 22, wherein the block-based scheme includes no time-domain consecutive RS symbols in the eMBB traffic.   

26.	(Canceled). 

27.	(Currently Amended) An apparatus for wireless communications, comprising:
a memory having stored instructions; and
a processor in communication with the memory;
wherein the processor is configured to execute the instructions to:

perform, at the UE, the at least one scheme in connection with downlink transmissions.  

28.	(Original) The apparatus of claim 27, wherein the indication identifies the at least one scheme from a plurality of schemes supported by the UE.

29.	(Canceled).

30.	(Canceled).

31. (Previously Presented) The apparatus of claim 22, wherein the processor is configured to execute the instructions to:
disable use of a time-domain orthogonal covered code (TD-OCC) in connection with the eMBB traffic; and
transmit an indication that the TD-OCC is disabled.

32. (Previously Presented) The apparatus of claim 27, wherein the processor is configured to execute the instructions to:
receive an indication to disable time-domain orthogonal covered code (TD-OCC); and


33.	(New) The method of claim 1, wherein identifying the at least one scheme comprises identifying an over-provisioning RS scheme in which additional RS symbols are preemptively scheduled by the base station within a slot for the eMBB traffic before URLLC traffic is scheduled within the slot.

34.	(New) The method of claim 11, wherein the at least one scheme includes an over-provisioning RS scheme in which additional RS symbols are preemptively scheduled by a base station within a slot for the eMBB traffic before URLLC traffic is scheduled within the slot.

35.	(New) The apparatus of claim 22, wherein identifying the at least one scheme comprises identifying an over-provisioning RS scheme in which additional RS symbols are preemptively scheduled by the base station within a slot for the eMBB traffic before URLLC traffic is scheduled within the slot. 

36.	(New) The apparatus of claim 27, wherein the at least one scheme includes an over-provisioning RS scheme in which additional RS symbols are preemptively scheduled by the base station within a slot for the eMBB traffic before URLLC traffic is scheduled within the slot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of independent claims 1, 11, 22 or 27. Specifically, in view of Applicant’s argument and after further consideration, Hosseinian et al. (US Prov. App. No. 62/454243, previously made of record), LG Electronics, “Discussion on Multiplexing of eMBB and URLLC,” R1-1700512, 3GPP TSG RAN WG1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468